             Case 6:19-bk-05398-KSJ        Doc 249     Filed 03/09/20   Page 1 of 3




   Dated: March 06, 2020               ORDERED.




                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION
                                    www.flmb.uscourts.gov
IN RE:
                                                     Case No. 6:19-bk-05398-KJ
J.E.L. SITE DEVELOPMENT, INC.,                              Chapter 11

            Debtor.
______________________________/

            ORDER GRANTING ENTERPRISE FLEET MANAGEMENT INC.
                    RELIEF FROM THE AUTOMATIC STAY

         THIS CASE came on for consideration on the Affidavit of Non-Payment filed by

ENTERPRISE FLEET MANAGEMENT INC. (Doc. No. 235). The file reflects that the Court

entered an order (Doc. No. 154) on December 3, 2019, conditioning the continuance of the

automatic stay and granting adequate protection to Creditor, Enterprise Fleet Management Inc.,

including certain periodic payments to be made by the Debtor to the Creditor. The order also

contained provisions describing the manner in which the Court would consider further relief from

stay in the event of the default by the Debtor in the making of the adequate protection payments.

Accordingly, it is

         ORDERED:

         1. The automatic stay arising by reason of 11 U.S.C. §362 of the Bankruptcy Code is

terminated as to Movant's interest in the following property:
   Case 6:19-bk-05398-KSJ      Doc 249   Filed 03/09/20   Page 2 of 3




Unit No.         Description

FJR127     2012 Chevrolet Silverado 1500 VIN 1GCNKPEA6CZ288844

FJR128     2012 Chevrolet Silverado 1500 VIN 1GCNKPEA8CZ286948

FJT358     2014 RAM 1500 VIN 1C6RR7KGXES405091

FJT755     2015 Ford F-450 Chassis VIN 1FDUF4HT6FEB00388

FJU009     2015 Nissan Altima VIN 1N4AL3APXFC234135

22739Q     2016 RAM 1500 VIN 1C6RR7FG7GS350662

22BZGW     2016 Kia Soul VIN KNDJN2A28G7379705

22D3XR     2016 Ford F-350 Chassis VIN 1FDRF3H6XGEC18536

22DCB6     2017 Ford F-350 Chassis VIN 1FD8W3HT7HEB49047

22DFLF     2016 Land Rover Range Rover VIN SALGS2PF9GA312460

22GDTJ     2017 RAM 1500 VIN 1C6RR7PT3HS625814

22GDV5     2017 RAM 2500 VIN 3C6UR5HJ0HG616930

22JP79     2017 RAM 1500 VIN 1C6RR7FG6HS755672

22JQ62     2017 RAM 1500 VIN 1C6RR7FG2HS725942

22MP79     2018 RAM 1500 VIN 1C6RR7FG6JS129416

22MTHZ     2018 RAM 1500 VIN 1C6RR7FG8JS129417

22LM6W     2018 RAM 1500 VIN 1C6RR7FG0JS209780

22P2DP     2017 RAM 5500 Chassis VIN 3C7WRNFL6HG636656

22LM7N     2018 RAM 1500 VIN 1C6RR7FG9JS209776

22LM7W     2018 RAM 1500 VIN 1C6RR7FG4JS209779

22LM6P     2018 RAM 1500 VIN 1C6RR7FG0JS209777


                                   2
              Case 6:19-bk-05398-KSJ          Doc 249      Filed 03/09/20       Page 3 of 3




        22LM82          2018 RAM 1500 VIN 1C6RR7FG2JS209781

        22LM8D          2018 RAM 1500 VIN 1C6RR7FG2JS209778

        22ZDPV          2019 RAM 1500 VIN 1C6SRFHT0KN569055

        22ZT67          2019 RAM 1500 Classic VIN 1C6RR7FG1KS602883

        22ZT6B          2019 RAM 1500 Classic VIN 1C6RR7FG3KS602884

        22ZT5V          2019 RAM 1500 Classic VIN 1C6RR7FG6KS608064

        22ZT6G          2019 RAM 1500 Classic VIN 1C6RR7FG8KS608065



        3. The automatic stay is modified for the sole purpose of allowing Movant to complete in

rem relief to take any and all steps necessary to exercise any and all rights it may have in the

collateral, to gain possession of said collateral, to have such other and further in rem relief as is just,

but the Movant shall not obtain in personam relief against the Debtor.


Attorney Andrew W. Houchins is directed to serve a copy of this order on interested parties who
do not receive service by CM/ECF and file a proof of service within 3 days of entry of the order.




1420.75279
Y8251M 0617




                                                    3
